COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        William K. Green v. The State of Texas

Appellate case number:      01-14-00960-CR

Trial court case number: 717215

Trial court:                180th District Court of Harris County

        On February 26, 2015, this Court issued an order, abating the appeal and directing the
trial court to determine why no brief had been filed. A hearing record was filed on March 24,
2015, in which appellant advised the judge that he was hiring counsel. Accordingly, the trial
court found appellant wished to continue his appeal, granted counsel, Tom Martin’s motion to
withdraw, and ordered appellant to hire counsel or file a brief within 30 days. No brief was filed
and no attorney has made an appearance for appellant.

       When an appellant in a criminal case fails to file a brief, Rule 38.8(b)(4) requires the
appellate court to issue an order, directing the trial court to hold a hearing and make certain
findings. TEX. R. APP. P. 38.3(b)(2)-(3). If the trial court finds that appellant no longer desires
to prosecute the appeal, or that appellant is not indigent, but has not made the necessary
arrangements for filing a brief, the appellant court may consider the appeal without briefs. Id. at
38.8(b)(4). Without these findings, the appeal cannot move forward.

        Accordingly, we abate this appeal and remand the case to the trial court for a hearing at
which appellant and retained counsel, if any, shall be present in person. 1 The court coordinator
of the trial court shall set a date for said hearing and notify the parties, including appellant. We
direct the trial court to make appropriate written findings of fact and conclusions of law and to
execute any necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;

1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such teleconference
       must use a closed-circuit video teleconferencing system that provides for a simultaneous compressed full
       motion video and interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney representing the
       State.
           2) If so, whether appellant has retained counsel;
           3) To set a date certain (in no event to be more than 30 days from the date of the
              abatement hearing) for appellant to file a brief;
           4) Whether appellant is now indigent and entitled to appointed counsel; and, if
              indigent,
                  a. appoint counsel on appeal, and
                  b. order the court reporter to file the reporter’s record with this Court at no
                      cost to appellant; or
           5) If appellant is not indigent:
                  a. whether he has retained an attorney to file a brief, and, if so, obtain the
                      name, address, and telephone number of retained counsel; or
                  b. if appellant has not retained counsel, the trial court shall admonish
                      appellant of the dangers and disadvantages of self-representation, and
                           i. determine whether appellant is knowingly and intelligently
                               waiving his right to counsel; or,
                          ii. if appellant does not wish to proceed pro se, provide a deadline by
                               which appellant must hire an attorney.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); TEX. R. APP. P. 38.8(b).

         The trial court’s findings and recommendations (separate and apart from any docket sheet
notation) and any orders issued pursuant to this hearing shall be included in a supplemental
clerk’s record and filed in this Court no later than 30 days from the date of this order. The trial
court shall have a court reporter, or court recorder, record the hearing and file the reporter’s
record with the Court no later than 30 days from the date of this order. Additionally, if the
hearing is conducted by video teleconference, a certified electronic copy of the hearing shall be
filed in this Court no later than 30 days from the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/Harvey Brown
                    Acting individually     Acting for the Court


Date: January 21, 2016